Citation Nr: 1540257	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  02-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran is competent to handle the disbursement of Department of Veterans Affairs (VA) funds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran had active service from December 1967 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that determined the Veteran was not competent to handle the disbursement of VA funds from April 1, 2011. 

Although a fiduciary has been appointed, the Veteran (and not the fiduciary) is pursuing the appeal.

In May 2013, the Board remanded the Veteran's claim for further evidentiary development.  The Veteran's claims folder was thereafter returned to the Board, and in December 2014, the Board remanded the Veteran's claim in order to provide the Veteran with a Travel Board hearing.  In March 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of this proceeding has been associated with the claims file.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran filed a notice of disagreement (NOD) in May 2012 with a May 2011 decision as to the appointment of the Veteran's fiduciary.  As the agency of original jurisdiction (AOJ) has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case as to this claim.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

It is shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.


CONCLUSION OF LAW

The Veteran is not competent to handle disbursement of VA funds.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5502 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.353 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) .

Arguably, the notice provisions above do not apply to 38 C.F.R. § 3.353, determination of incompetency and competency.  Rather, these provisions apply to "claims" for benefits and in the present case, there does not appear to be a claim for benefits.  In fact, there is no question that the Veteran is entitled to the VA compensation he receives.  The sole question is his competency to handle the VA benefits that he is entitled to receive.  Congress has charged VA to consider the interests of a benefit recipient when making payments.  38 U.S.C.A. § 5502.  Again, the question does not involve entitlement to benefits, but rather the manner those benefits will be paid.  As such, the Veteran in this case is not a claimant for benefits and the provisions of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) are not applicable.

Regardless, a review of the record shows that there has nevertheless been substantial compliance with the notice provisions and that the Veteran has been informed of the criteria applied in reaching the determination made by the RO.  In this case, although the RO did not issue a rating decision proposing a finding of incompetency pursuant to 38 C.F.R. § 3.353 prior to the finding of incompetency in the April 2011 rating decision, the Veteran reported in a statement dated March 2011 that he wished to "waive due process on my incompetency issue." 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records as well as VA and private treatment records.  The Veteran had VA examination and opinion was obtained from a VA medical professional in October 2013.  Findings from this examination are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007). 

The undersigned VLJ who conducted the March 2015 hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his appeal.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), and he has not identified any prejudice in the conduct of the hearing. 

This case was previously before the Board in May 2013, at which time it was remanded for further development.  All development directed by the Board's prior remand in this case was substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268   (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

Competency of Payee

For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. §§ 3.353(d), 3.102.

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetence without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetence should be based on all the evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetence.  Id.  Whenever it is proposed to make an incompetency determination, the beneficiary will be notified of the proposed action and the right to a hearing.  38 C.F.R. § 3.353.  As discussed above, the Veteran waived his due process right in a March 2011 statement.  In any event, as also discussed above, he was afforded a hearing before the undersigned VLJ in March 2015.

The Veteran's service entrance examination is silent for any pertinent findings. During service he was tried by general court martial for an assault with a dangerous weapon.  No mental status findings were reported in connection with those proceedings.  The Veteran's discharge examination is silent for any psychiatric complaints or findings, but he was diagnosed as having an antisocial personality disorder.

VA treatment records on file contain a September 1985 entry noting that the Veteran's mother reported he had experienced altered behavior since his recent release from prison (he had been imprisoned since 1977 for an assault on a police officer).  Later in September 1985 he was hospitalized for chronic schizophrenia, with a reported history of auditory hallucinations since 1980.  Subsequent records document continued treatment for paranoid schizophrenia.  Notably, a December 2004 VA treatment record notes his delusional behavior, reporting frequent verbal redirection from the nursing staff.  He was unable to do mathematical calculations.  A June 2006 private treatment record from Scott and White Hospital documents the Veteran's history of cocaine and cannabis abuse as well as poor judgment and insight.  A November 2008 private treatment record from Correctional Managed Care notes the Veteran's lack of compliance with taking medication for his psychiatric disorder.  At that time, he was incarcerated for aggravated assault and he reported he was hearing voices in his mind.  A March 2010 report notes he takes his medication 75 percent of the time.  A VA treatment record dated in 2011 continues to document the Veteran's auditory hallucinations.  An April 2011 treatment record indicates the Veteran did not have running water or electricity in his home.  Also, the Veteran experienced auditory and visual hallucinations.  Although it was noted that a psychiatrist stated that the Veteran was competent to manage his funds, there is no citation to a treatment record wherein the psychiatrist stated such opinion.

The Veteran was provided a VA examination in August 2005.  Notably, he reported that his auditory hallucinations are manifested by voices that give him commands such as to blow up someone's house or to kill himself or attack others.  He had not tried to work in years, and although he cooks and keeps his house clean, he mostly just sat and stared at the wall.  Upon examination, the VA examiner reported that the Veteran's mood was labile and his voice became loud at times.  However, he was oriented, but could only repeat one of three words he was asked to remember for five minutes.  His judgment on test questions was good.  Although the VA examiner noted the Veteran was competent to manage his funds, the examiner did not provide a rationale for their conclusion.  

The Veteran was again examined by VA in December 2010.  He reported experiencing auditory hallucinations.  After evaluating the Veteran, the examiner concluded that the Veteran is not competent to manage whatever funds are due to him.  However, the examiner did not provide a rationale for his conclusion.

In a December 2012 opinion, a VA psychiatrist noted that it was evident from documents in the file that the Veteran had schizophrenia at least since 1980, and a key feature of schizophrenia is lack of insight into the disease itself.  She did not provide any opinion as to whether the Veteran was competent to manage the disbursement of his VA funds.  

The Veteran was afforded another VA examination in October 2013.  Upon examination, the VA examiner reported that psychomotor activity was normal, and his thought process was linear, logical, and goal directed.  There were no indications of derailment during the interview.  Although the Veteran did not have auditory or visual hallucinations during the examination, he reported hearing voices earlier in the day.  His insight was and judgment was adequate during the examination, and current cognition was alert and oriented to person, plan, time, and purpose.  The examiner further noted the Veteran's schizophrenia symptoms included anxiety, suspiciousness, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationships, impaired impulse control such as unprovoked irritability with periods of violence, and persistent delusions or hallucinations.  Crucially, the examiner concluded that the Veteran lacked the mental capacity to contract or manage his own affairs, including disbursement of funds without limitation.  The examiner's rationale for his conclusion was based on his finding that there was a history of prolonged departure from normal behavior as compared with the social standards of the community indicated by such things as dissipation of funds, irresponsibility toward personal and financial obligations, and lack of appreciation of values.  

Based on a review of the competent and probative evidence of record, the Board finds that there is clear and convincing evidence that the Veteran is not competent to manage his VA funds.  The Board in particular places great probative value on the findings of the October 2013 VA examiner who as discussed above, determined that the Veteran lacked the mental capacity to hand the disbursement of his VA funds.  Indeed, the Board finds that the October 2013 VA examination report was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Although the August 2005 VA examiner determined that the Veteran was competent to manage the disbursement of VA funds, the Board notes that the examiner did not provide a rationale for their conclusion.  As such, the Board finds the August 2005 VA examination report to be of no probative value.  See Hernandez -Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  On the contrary, the October 2013 VA examiner provided a rationale for their conclusion, specifically noting the Veteran's history of prolonged departure from normal behavior as compared with the social standards of the community indicated by such things as dissipation of funds, irresponsibility toward personal and financial obligations, and lack of appreciation of values.  Pertinently, the October 2013 VA examiner's opinion is supported by the remainder of medical evidence, which includes the Veteran's history of hallucinations, poor medication management, history of drug use, impaired impulse control, and impaired judgment.  For these reasons, the medical evidence of incompetency is clear and convincing. 

The Board acknowledges the Veteran's sincere belief that he is competent to handle his own VA funds.  The Board in particular acknowledges his testimony at the March 2015 Board hearing wherein he testified that he takes his psychiatric medication regularly and feeds himself as well as his testimony that he has an apartment and pays his bills.  However, as explained to the Veteran at the Board hearing, these funds are distributed through the Veteran's fiduciary.  The Board further notes that the Board, and its reviewing Courts, may take judicial notice of facts, as compared to evidence, which are not subject to interpretation.  See, e.g., Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998); Dedicatoria v. Brown, 8 Vet. App. 441 (1995) (judicial notice of laws).  In this respect, the Board takes judicial notice that following the March 2015 Board hearing, the Veteran was physically escorted from the RO where his hearing was held because he was found hiding in the ladies' restroom.  This factor does not weigh in the Veteran's favor as to his mental competency. 

Additionally, it is clear from the regulatory provisions of 38 C.F.R. § 3.353 that the Board must also give consideration to medical evidence.  In the present case, after examining the Veteran to assess the severity of his psychiatric disorders and reviewing the record, the October 2013 VA examiner determined with adequate rationale that the Veteran is incompetent to manage his financial affairs and benefit payments.  Indeed, the October 2013 VA examiner's opinion was based upon thorough examination of the Veteran and thoughtful analysis of his medical history and current condition.  

While the Board has considered the Veteran's reports that he is able to handle his VA funds, the Board finds the medical evidence of incompetency to be clear and convincing for the reasons provided above.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but has determined that the medical evidence is clear and convincing that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds without limitation.


ORDER

The Veteran is not competent for VA benefits purposes to handle disbursement of funds under the provisions of 38 C.F.R. § 3.353, and the appeal is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


